—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits assaulting other inmates. Notwithstanding the lack of medical records concerning the victim’s injuries, the misbehavior report, based in part upon a handwritten note from petitioner, together with petitioner’s testimony that he assaulted another inmate provides substantial 'evidence to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.